       Case 2:17-cv-01223-RJS Document 95-5 Filed 02/08/19 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT
            FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

UNITED STATES OF AMERICA,

         Plaintiff,                         Case No. 2:17-cv-01223-RJS

            v.

PAUL KENNETH CROMAR,                         DEFAULT JUDGMENT AGAINST
BARBARA ANN CROMAR,                          PAUL KENNETH CROMAR,
UTAH HOUSING FINANCE                         BARBARA ANN CROMAR, AND
                                             UNIVERSAL CAMPUS FEDERAL
AGENCY,                                      CREDIT UNION
UNIVERSAL CAMPUS FEDERAL
CREDIT UNION,
STATE OF UTAH, TAX
COMMISSION,
AND UTAH COUNTY, UTAH

         Defendants.


      This matter is before the Court on the United States’ Motion for Default
Judgment against Paul Kenneth Cromar, Barbara Ann Cromar, and Universal

Campus Federal Credit Union. For the reasons stated in the United States’ Motion,

the Court finds that default judgment against these Defendants is warranted.

Accordingly, IT IS HEREBY ORDERED that:

      1. The United States’ Motion is GRANTED;

      2. Judgment is hereby entered in favor of the United States and against
         Defendant Paul Kenneth Cromar in the amount of $1,053,028.65, plus

         statutory interest under 26 U.S.C. §§ 6621 and 6622 and other statutory

         additions as provided by law from November 21, 2017 until paid;
      Case 2:17-cv-01223-RJS Document 95-5 Filed 02/08/19 Page 2 of 2




     3. The United States has a perfected lien interest in all property and rights to

        property belonging to Defendant Paul Kenneth Cromar, including the real

        property located at 9870 N. Meadow Drive, Cedar Hills, Utah 84062-

        9430 (“the Subject Property”)

     4. As a result of their default, Defendants Barbara Ann Cromar and

        Universal Campus Federal Credit Union have no interest in the Subject

        Property or the sale proceeds therefrom;

     5. The United States’ federal tax liens on the Subject Property are

        foreclosed, and the Subject Property shall be sold pursuant to 26 U.S.C.

        § 7403 and 28 U.S.C. § 2001.
     6. The United States shall submit an order of foreclosure and judicial sale

        consistent with this Order and Court’s Order approving the Stipulation

        between the United States and Utah County, Utah (ECF No. 36);
     7. The United States is awarded its costs.



Dated this _________ day of ___________, 2019.




                                              ______________________________
                                              Robert J. Shelby
                                              United States District Judge




                                        -2-
